Citation Nr: 1400802	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability (claimed as right shoulder degenerative joint disease due to an accident).  

2.  Entitlement to service connection for a lumbar spine disability (claimed as the result of an accident).  

3.  Entitlement to service connection for migraines (claimed as migraines, loss of consciousness, due to an accident).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for the aforementioned claims.  

In January 2012, the Board denied entitlement to service connection for chronic obstructive pulmonary disease and remanded the issues currently on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

In its January 2012 remand, the Board requested that a VA examination be scheduled regarding all three of the Veteran's claims currently on appeal.  The Board's review of the report of the February 2012 VA examinations discloses that the examiner refers to reviewing VA treatment records for all three service connection claims.  In addition, while explaining the rationale for her medical opinions, she noted that the Veteran's VA records showed that he started receiving medication for migraines around 2010.  However, the Board's review of the paper claims file and the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders failed to disclose that any VA treatment records regarding the Veteran have ever been associated with his VA compensation file.  

Records generated by VA facilities are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, any VA medical records pertaining to treatment of the Veteran's claimed shoulder, back, and migraine disabilities should be associated with the Veteran's paper of electronic claims file.  

The Board also notes that the Veteran told the February 2012 VA examiner that he was seen privately over the years for his claimed shoulder, back, and migraine disorders.  However, it does not appear that VA has ever tried to obtain these records.  Therefore, on remand, the Veteran and his representative should be requested to provide information that would allow VA to obtain for the Veteran's appeal relevant private medical records related to his claims.  

While the appeal is in Remand status for obtaining relevant VA and private medical records, the Board notes that further consideration is warranted regarding whether all of his service treatment records have been obtained.  In its January 2012 remand, the Board had requested the Veteran's complete service personnel and treatment records, that the RO/AMC "should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding" his period of active service, and that the Veteran should be notified of such findings and be provided with an opportunity to respond.  

The Board notes that while an attempt was made since the previous remand to obtain additional service personnel and service treatment records, no formal finding was ever made on whether all available records had been obtained.  

The absence of such a finding is problematic in this case because the service treatment records of another veteran, J. F.G., who enlisted in the Marine Corps in 1954, were associated with the Veteran's claims file in a paper envelope marked with the name of J.H.G., the Veteran who is the subject of this appeal and who enlisted in the U.S. Navy in 1960.  

In his November 2013 written brief presentation, the Veteran's representative pointed out that obtaining the service treatment records of another veteran raised the possibility that there are still service treatment records for this Veteran that have been misdirected or associated with another file.  

The Veteran contends that his three claimed disorders arose from the same incident, namely the crash of a fire truck at Saufley Field in Florida in 1960 or early 1961 when the crash crew he served on at that naval air station responded to the crash of a T-28 aircraft.  The only official Navy Department report found in the record (obtained on remand) from late 1960 or early 1961 involving an accident at Saufley Field (the November 1, 1960 crash of a T-28 aircraft) indicated that the Crash and Rescue team responded with two pick-ups and three crash trucks and raised the aircraft by sling in a routine recovery.  This report failed to note or address any vehicle accident by members of the Crash and Rescue squad.  In fact, someone noted on one of the accident forms appended to the report that "[t]his accident was notable for it's [sic] smooth operation."  

As those service treatment records of the Veteran already associated with the claims file do not include any notations of treatment as the result of an airfield incident or vehicle crash, and in view of the fact that service treatment records related to another veteran were associated with this file on appeal without discovery or comment in the last Supplemental Statement of the Case issued since the Board's January 2012 remand, and mindful that the Veteran has maintained that the T-28 accident he witnessed was the only crash at Saufley Field he could recall during the time he was stationed there, on remand the RO/AMC must clarify in a formal finding memorandum whether it appears that all of the Veteran's service treatment records have indeed been associated with his file.  

Finally, the Board notes that while the Naval History and Heritage Command at the Washington Navy Yard provided the above-noted aircraft crash report in February 2012, the National Archives and Records Administration (NARA) reported to the AMC in March 2012 correspondence that it was seeking additional clarification from the Naval Safety Center on what records were relevant to documenting the subject of naval rescue vehicles at NAAS Saufley Field in late 1960 or early 1961.  No subsequent report or correspondence regarding possible additional relevant records is found in the Veteran's paper or electronic claims file.  

Therefore, on remand the RO/AMC should clarify with the National Archives whether there is any other report on naval rescue vehicles at NAAS Saufley Field in late 1960 or early 1961, other than the one already provided by the Naval History and Heritage Command in February 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit another request to the National Personnel Records Center (NPRC) and/or any other pertinent agency or organization, for the Veteran's complete service treatment records.  The request must specifically include the Veteran's assignment dates at the Naval Auxiliary Air Station (NAAS) Saufley Field (redesignated Naval Air Station Saufley Field) from November 1960 through June 1961.  

2.  As originally directed in the January 2012 remand, the RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding the Veteran's period of active duty between March 1960 and March 1964, especially that time period when he was assigned to Saufley Field in Florida.  The Veteran should be notified of such findings and be provided with an opportunity to respond.  In addition, the service treatment records of J.F.G., which were mistakenly associated with this Veteran's claims file, should be directed to the proper file.  

3.  The RO/AMC should contact the Veteran and his representative to obtain the names, addresses and approximate dates of treatment for all VA and private medical care providers who treated or who now treat the Veteran for his claimed shoulder, back, and migraine disabilities and whose records have not been associated with the claims file.  Of particular importance are any outstanding VA medical records related to the Veteran's shoulder, back, and migraine disabilities from any VA Medical Center or VA clinic, from the time of discharge in March 1964 to the present, especially any 2010 records about the prescription of medication for migraine headaches.  

After the Veteran has signed the appropriate releases, relevant private records should be obtained and associated with the claims file, or his Virtual VA or VBMS eFolder.  VA treatment records should be requested whether or not the Veteran responds to the request for information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

4.  The RO/AMC should clarify with the National Archives that agency's March 2012 correspondence concerning whether there is any other report on naval rescue vehicles at NAAS Saufley Field in late 1960 or early 1961, other than the one already provided by the Naval History and Heritage Command in February 2012 concerning the November 1, 1960 T-28 aircraft crash.  If there is an additional report on naval rescue vehicles at NAAS Saufley Field in late 1960 or early 1961, then the RO/AMC should attempt to obtain that document.  

5.  After completing any additional development deemed necessary, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

